Exhibit 10.3

FIRST AMENDMENT TO

EMPLOYMENT AGREEMENT

This First Amendment to Employment Agreement (this “First Amendment”) is made
and entered into as of April 11, 2013, by and among Mike Glover (the
“Executive”), Blucora, Inc. (the “Company”), and InfoSpace LLC (formerly
InfoSpace Sales LLC) (“InfoSpace”).

RECITALS

WHEREAS, the Company, InfoSpace and the Executive entered into an Amended and
Restated Employment Agreement effective as of March 15, 2013 (the “Agreement”);

WHEREAS, the Company desires to continue to employ the Executive and to promote
him to the role of President of InfoSpace, a wholly owned subsidiary of the
Company which operates the InfoSpace search business (the “Operating Unit”); and

WHEREAS, in connection with such promotion, the parties hereto desire to amend
the Agreement, effective as of the date written above;

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. Change of Title and Role

The first sentence of Section 2 of the Agreement is hereby amended and restated
in its entirety to read as follows:

“The Company, either directly or through InfoSpace, shall employ the Executive
in the position of President of the Operating Unit.”

 

2. Base Salary and Target Bonus Adjustments

(a) The base salary amount specified in Section 5(a) of the Agreement is hereby
amended such that Executive shall be paid a Base Salary at an annual rate of not
less than $285,000, which salary increase shall be retroactive to January 1,
2013.

(b) The annual Target Bonus that Executive shall have an opportunity to earn as
contemplated by Section 5(b) of the Agreement is hereby amended to be 60%, which
bonus target shall be effective for the entire year ending December 31, 2013.

 

3. Award of Stock Option

Upon the approval thereof by the Compensation Committee of the Board, in
connection with his promotion the Executive shall be granted a non-qualified
stock option (the “Option”) to purchase 15,000 shares of the Company’s common
stock at an exercise price per share equal to the closing price of the Company’s
common stock as reported on the Nasdaq Global Select Market on the date of grant
(or, if there is no such reported price on the date of such grant, the closing
price on the trading day on the Nasdaq Global Select Market immediately first
preceding the date of grant). Subject to the accelerated vesting provisions set
forth in the Agreement, the Option shall vest as to one-third of the shares
subject thereto on the one-year anniversary of the grant date and shall vest
ratably in six-month increments thereafter over the two-year period commencing
on the one-year anniversary of the grant date, subject to

 

1



--------------------------------------------------------------------------------

Executive’s continued full-time employment by the Company or its subsidiaries on
the relevant vesting dates. The Option shall be subject to the terms and
conditions of the 1996 Plan and the Nonqualified Stock Option Letter Agreement
in the form most recently approved by the Compensation Committee for grants to
executive officers (the “Stock Option Agreement”); provided, however, that
notwithstanding the foregoing, in the event of a conflict between the terms and
conditions of the Stock Option Agreement and the Agreement, the terms and
conditions of the Agreement shall prevail.

 

4. Miscellaneous Provisions

(a) Defined Terms. All capitalized terms used but not defined in this First
Amendment shall have the meanings assigned to such terms in the Agreement.

(b) Effect of Amendment. Except as expressly amended hereby, the Agreement shall
remain in full force and effect.

(c) Counterparts. This First Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together will constitute one
and the same instrument.

IN WITNESS WHEREOF, each of the parties has executed this First Amendment as of
the day and year first above written.

 

BLUCORA, INC. By:   /s/ William J. Ruckelshaus Name:   William J. Ruckelshaus
Title:   President and Chief Executive Officer

 

InfoSpace LLC By:   /s/ Eric Emans Name:   Eric Emans Title:   Vice President
and Treasurer

 

EXECUTIVE

/s/ Michael Glover

Michael Glover

 

2